
	
		IIB
		112th CONGRESS
		2d Session
		H. R. 4251
		IN THE SENATE OF THE UNITED
		  STATES
		
			June 29, 2012
			Received; read twice and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		AN ACT
		To authorize, enhance, and reform certain
		  port security programs through increased efficiency and risk-based coordination
		  within the Department of Homeland Security, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Securing Maritime Activities through
			 Risk-based Targeting for Port Security Act or the
			 SMART Port Security
			 Act.
		2.Table of
			 contentsThe table of contents
			 for this Act is the following:
			
				Sec. 1. Short title.
				Sec. 2. Table of contents.
				Sec. 3. Definitions.
				Title I—Department of Homeland Security port security
				programs
				Sec. 101. Updates of maritime operations coordination
				plan.
				Sec. 102. U.S. Customs and Border Protection Office of Air and
				Marine Asset Deployment.
				Sec. 103. Cost-benefit analysis of co-locating operational
				entities.
				Sec. 104. Study of maritime security redundancies.
				Sec. 105. Acquisition and strategic sourcing of marine and
				aviation assets.
				Sec. 106. Port security grant program management.
				Sec. 107. Port security grant funding for mandated security
				personnel.
				Sec. 108. Interagency operational centers for port
				security.
				Sec. 109. Report on DHS aviation assets.
				Sec. 110. Small vessel threat analysis.
				Sec. 111. U.S. Customs and Border Protection workforce
				plan.
				Sec. 112. Integrated cross-border maritime operations between
				the United States and Canada.
				Sec. 113. Training and certification of training for port
				security.
				Sec. 114. Northern border unmanned aerial vehicle pilot
				project.
				Sec. 115. Recognition of port security assessments conducted by
				other entities.
				Sec. 116. Use of port security grant funds for replacement of
				security equipment or facilities.
				Title II—Maritime supply chain security
				Sec. 201. Strategic plan to enhance the security of the
				international supply chain.
				Sec. 202. Customs-Trade Partnership Against
				Terrorism.
				Sec. 203. Recognition of other countries’ trusted shipper
				programs.
				Sec. 204. Pilot program for inclusion of non-asset based third
				party logistics providers in the Customs-Trade Partnership Against
				Terrorism.
				Sec. 205. Transportation Worker Identification Credential
				process reform.
				Sec. 206. Expiration of certain transportation worker
				identification credentials.
				Sec. 207. Securing the Transportation Worker Identification
				Credential against use by unauthorized aliens.
				Sec. 208. Report on Federal transportation security
				credentialing programs.
			
		3.DefinitionsIn this Act:
			(1)Appropriate
			 congressional committeesThe
			 term appropriate congressional committees has the meaning given
			 such term in section 2 of the Homeland Security Act of 2002 (6 U.S.C. 101).
			(2)DepartmentThe term Department means the
			 Department of Homeland Security.
			(3)FunctionThe
			 term function includes authorities, powers, rights, privileges,
			 immunities, programs, projects, activities, duties, and
			 responsibilities.
			(4)Local
			 governmentThe term local government means—
				(A)a county,
			 municipality, city, town, township, local public authority, school district,
			 special district, intrastate district, council of governments (regardless of
			 whether the council of governments is incorporated as a nonprofit corporation
			 under State law), regional or interstate government entity, or agency or
			 instrumentality of a local government;
				(B)an Indian tribe or
			 authorized tribal organization, or in Alaska a Native village or Alaska
			 Regional Native Corporation; and
				(C)a rural community,
			 unincorporated town or village, or other public entity.
				(5)PersonnelThe
			 term personnel means officers and employees.
			(6)SecretaryThe term Secretary means the
			 Secretary of Homeland Security.
			(7)StateThe
			 term State means any State of the United States, the District of
			 Columbia, the Commonwealth of Puerto Rico, the United States Virgin Islands,
			 Guam, American Samoa, the Commonwealth of the Northern Mariana Islands, and any
			 possession of the United States.
			(8)TerrorismThe
			 term terrorism has the meaning given such term in section 2 of the
			 Homeland Security Act of 2002 (6 U.S.C. 101).
			(9)United
			 StatesThe term United
			 States, when used in a geographic sense, means any State of the United
			 States, the District of Columbia, the Commonwealth of Puerto Rico, the Virgin
			 Islands, Guam, American Samoa, the Commonwealth of the Northern Mariana
			 Islands, any possession of the United States, and any waters within the
			 jurisdiction of the United States.
			IDepartment of
			 Homeland Security port security programs
			101.Updates of
			 maritime operations coordination plan
				(a)In
			 generalNot later than July 1, 2014, the Secretary shall submit
			 to the appropriate congressional committees a maritime operations coordination
			 plan for the coordination and cooperation of maritime operations undertaken by
			 the agencies within the Department. Such plan shall update the maritime
			 operations coordination plan released by the Department in July 2011, and shall
			 address the following:
					(1)Coordination of
			 planning, integration of maritime operations, and development of joint
			 situational awareness of any office or agency of the Department with
			 responsibility for maritime homeland security missions.
					(2)Maintaining
			 effective information sharing and, as appropriate, intelligence integration,
			 with Federal, State, and local officials and the private sector, regarding
			 threats to maritime security.
					(3)Leveraging existing departmental
			 coordination mechanisms, including the Interagency Operational Centers, as
			 authorized under section 70107A of title 46,
			 United States Code, the U.S. Customs and Border Protection Air and Marine
			 Operations Center, the U.S. Customs and Border Protection Operational
			 Integration Center, and other regional maritime operational command
			 centers.
					(4)Cooperation and
			 coordination with other agencies of the Federal Government, and State and local
			 agencies, in the maritime environment, in support of maritime homeland security
			 missions.
					(5)Work conducted
			 within the context of other national and Department maritime security strategic
			 guidance.
					(b)Additional
			 updatesNot later than July
			 1, 2019, the Secretary, acting through the Department’s Office of Operations
			 Coordination and Planning, shall submit to the appropriate congressional
			 committees an additional update to the maritime operations coordination
			 plan.
				102.U.S. Customs
			 and Border Protection Office of Air and Marine Asset Deployment
				(a)In
			 generalAny new asset
			 deployment by the U.S. Customs and Border Protection’s Office of Air and
			 Marine, following the date of the enactment of this Act, shall, to the greatest
			 extent practicable, occur in accordance with a risk-based assessment that
			 considers mission needs, performance results, threats, costs, and any other
			 relevant factors identified by the Secretary. Specific factors to be included
			 in such assessment shall include, at a minimum, the following:
					(1)Mission requirements that prioritize the
			 operational needs of field commanders to secure the United States border and
			 ports.
					(2)Other Department
			 assets available to help address any unmet border and port security mission
			 needs.
					(3)Risk analysis
			 showing positioning of the asset at issue to respond to intelligence on
			 emerging terrorist and other threats.
					(4)Cost-benefit
			 analysis showing the relative ability to use the asset at issue in the most
			 cost-effective way to reduce risk and achieve mission success.
					(b)ConsiderationsAn assessment required under subsection (a)
			 shall consider applicable Federal guidance, standards, and agency strategic and
			 performance plans, including the following:
					(1)The most recent Departmental Quadrennial
			 Homeland Security Review, and any follow-up guidance related to such
			 Review.
					(2)The Department’s
			 Annual Performance Plans.
					(3)Department policy
			 guiding use of integrated risk management in resource allocation
			 decisions.
					(4)Department and
			 U.S. Customs and Border Protection Strategic Plans and Resource Deployment
			 Plans.
					(5)Applicable
			 aviation guidance from the Department, including the DHS Aviation Concept of
			 Operations.
					(6)Other strategic
			 and acquisition guidance promulgated by the Federal Government as the Secretary
			 determines appropriate.
					(c)Audit and
			 reportThe Inspector General
			 of the Department shall biennially audit the deployment of new assets within
			 U.S. Customs and Border Protection’s Office of Air and Marine and submit to the
			 appropriate congressional committees a report on the compliance of the
			 Department with the requirements of this section.
				103.Cost-benefit
			 analysis of co-locating operational entities
				(a)In
			 generalFor all locations in
			 which U.S. Customs and Border Protection’s Office of Air and Marine operates
			 that are within 25 miles of locations where any other Department agency also
			 operates air and marine assets, the Secretary shall conduct a cost-benefit
			 analysis to consider the potential cost of and savings derived from co-locating
			 aviation and maritime operational assets of the different agencies of the
			 Department. In analyzing the potential cost savings achieved by sharing
			 aviation and maritime facilities, the study shall consider at a minimum the
			 following factors:
					(1)Potential enhanced cooperation derived from
			 Department personnel being co-located.
					(2)Potential cost of, and savings derived
			 through, shared maintenance and logistics facilities and activities.
					(3)Joint use of base
			 and facility infrastructure, such as runways, hangars, control towers,
			 operations centers, piers and docks, boathouses, and fuel depots.
					(4)Short term moving
			 costs required in order to co-locate facilities.
					(5)Acquisition and
			 infrastructure costs for enlarging current facilities as needed.
					(b)ReportNot later than one year after the date of
			 the enactment of this Act, the Secretary shall submit to the appropriate
			 congressional committees a report summarizing the results of the cost-benefit
			 analysis required under subsection (a) and any planned actions based upon such
			 results.
				104.Study of
			 maritime security redundanciesThe Comptroller General of the United States
			 shall by not later than 1 year after the date of enactment of this Act—
				(1)conduct a review
			 of port security and maritime law enforcement operations within the Department
			 to identify initiatives and programs with duplicative, overlapping, or
			 redundant goals and activities, including the cost of such duplication;
			 and
				(2)submit to the
			 appropriate congressional committees a report on the findings of the study,
			 including—
					(A)recommendations
			 for consolidation, elimination, or increased cooperation to reduce unnecessary
			 duplication found in the study; and
					(B)an analysis of
			 personnel, maintenance, and operational costs related to unnecessarily
			 duplicative, overlapping, or redundant goals and activities found in the
			 study.
					105.Acquisition and
			 strategic sourcing of marine and aviation assets
				(a)In
			 generalBefore initiating the
			 acquisition of any new boat or aviation asset, the Secretary shall coordinate
			 across the agencies of the Department, as appropriate, to—
					(1)identify common
			 mission requirements before initiating a new acquisition program; and
					(2)standardize, to
			 the extent practicable, equipment purchases, streamline the acquisition
			 process, and conduct best practices for strategic sourcing to improve control,
			 reduce cost, and facilitate oversight of asset purchases prior to issuing a
			 Request for Proposal.
					(b)Establishment of
			 aviation and maritime coordination mechanismNot later than 180 days after the date of
			 the enactment of this Act, the Secretary shall establish a coordinating
			 mechanism for aviation and maritime issues, including issues related to the
			 acquisition, administration, operations, maintenance, and joint management
			 across the Department, in order to decrease procurement and operational costs
			 and increase efficiencies.
				(c)Special
			 ruleFor the purposes of this
			 section, a boat shall be considered any vessel less than 65 feet in
			 length.
				106.Port security
			 grant program management
				(a)Determination of
			 applicationsSection 70107(g) of title 46,
			 United States Code, is amended—
					(1)by striking
			 Any entity and inserting the following:
						
							(1)In
				generalAny entity
							;
				and
					(2)by adding at the
			 end the following:
						
							(2)DeterminationNotwithstanding
				any other provision of law, the Secretary shall, not later than 60 days after
				the date on which an applicant submits a complete application for a grant under
				this section, either approve or disapprove the
				application.
							.
					(b)Administration
			 of cost share determinationsSection 70107(c)(2) of title 46,
			 United States Code, is amended—
					(1)by striking
			 subparagraph (B) and inserting the following:
						
							(B)Higher level of
				support requiredIf the Secretary or the Secretary’s designee
				determines that a proposed project merits support and cannot be undertaken
				without a higher rate of Federal support, then the Secretary or the Secretary’s
				designee may approve grants under this section for that project with a matching
				requirement other than that specified in paragraph
				(1).
							;
				and
					(2)by inserting after
			 subparagraph (C) the following:
						
							(D)Cost share
				determinationsNotwithstanding any other provision of law, not
				later than 60 days after the date on which an applicant submits a complete
				application for a matching requirement waiver under this paragraph the
				Secretary shall either approve or disapprove the
				application.
							.
					(c)AdministrationSection 70107(i)
			 of title 46, United States Code, is amended by adding after paragraph (4) the
			 following:
					
						(5)Release of
				fundsTo the maximum extent practicable, the Secretary shall
				complete all necessary programmatic reviews and release grant funds awarded
				under this section to the appropriate entity not later than 180 days after the
				date on which an applicant submits a complete application.
						(6)Performance
				periodThe Secretary shall utilize a period of performance of not
				less than 3 years for expenditure of grant funds awarded under this
				section.
						(7)Extension
				determinationsNotwithstanding any other provision of law, not
				later than 60 days after the date on which an applicant submits a complete
				application for an extension of the period of performance for a grant, the
				Secretary shall either approve or disapprove the
				application.
						.
				107.Port security
			 grant funding for mandated security personnelSection
			 70107(b)(1) of title 46, United States Code, is amended by
			 striking the period and inserting the following: , including overtime
			 and backfill costs incurred in support of other expenditures authorized under
			 this subsection, except that not more than 50 percent of amounts received by a
			 grantee under this section for a fiscal year may be used under this
			 paragraph..
			108.Interagency
			 operational centers for port security
				(a)Participating
			 personnelSection 70107A(b)(1)(B) of title
			 46, United States Code, is amended—
					(1)by inserting
			 , not less than part-time representation from U. S. Customs and Border
			 Protection and U.S. Immigration and Customs Enforcement,after
			 the Coast Guard; and
					(2)by striking
			 the United States Customs and Border Protection, the United States
			 Immigration and Customs Enforcement,.
					(b)AssessmentNot later than one year after the date of
			 enactment of this Act the Secretary (as that term is used in that section)
			 shall transmit to the appropriate congressional committees an assessment
			 of—
					(1)interagency operational centers under such
			 section and the implementation of the amendments made by this section;
					(2)participation in
			 such centers and by Federal agencies, State and local law enforcement agencies,
			 port security agencies, and other public and private sector entities, including
			 joint daily operational coordination, training and certifying of non-Federal
			 law enforcement personnel, and joint training exercises;
					(3)deployment of
			 interoperable communications equipment under subsection (e) of such section,
			 including—
						(A)an assessment of the cost-effectiveness and
			 utility of such equipment for Federal agencies, State and local law enforcement
			 agencies, port security agencies, and other public and private sector
			 entities;
						(B)data showing which
			 Federal agencies, State and local law enforcement agencies, port security
			 agencies, and other public and private sector entities are utilizing such
			 equipment;
						(C)an explanation of
			 the process in place to obtain and incorporate feedback from Federal agencies,
			 State and local law enforcement agencies, port security agencies, and other
			 public and private sector entities that are utilizing such equipment in order
			 to better meet their needs; and
						(D)an updated
			 deployment schedule and life cycle cost estimate for the deployment of such
			 equipment; and
						(4)mission execution and mission support
			 activities of such centers, including daily coordination activities,
			 information sharing, intelligence integration, and operational planning.
					109.Report on DHS
			 aviation assets
				(a)In
			 generalNot later than one year after the date of the enactment
			 of this Act, the Comptroller General of the United States shall submit to the
			 appropriate congressional committees a report that analyzes and compares the
			 costs, capabilities, and missions of different aviation assets, including
			 unmanned aerial vehicles, utilized by the Department to assess the relative
			 costs of unmanned aerial vehicles as compared to manned aerial vehicles, and
			 any increased operational benefits offered by unmanned aerial vehicles as
			 compared to manned aviation assets.
				(b)Required
			 dataThe report required under subsection (a) shall include a
			 detailed assessment of costs for operating each type of asset described in such
			 report, including—
					(1)fuel costs;
					(2)crew and staffing
			 costs;
					(3)maintenance
			 costs;
					(4)communication and
			 satellite bandwidth costs;
					(5)costs associated
			 with the acquisition of each type of such asset; and
					(6)any other relevant
			 costs necessary to provide a holistic analysis and to identify potential cost
			 savings.
					110.Small vessel
			 threat analysisNot later than
			 1 year after the date of enactment of this Act, the Secretary shall submit to
			 the appropriate congressional committees a report analyzing the threat of,
			 vulnerability to, and consequence of an act of terrorism using a small vessel
			 to attack United States vessels, ports, or maritime interests.
			111.U.S. Customs
			 and Border Protection workforce plan
				(a)In
			 generalNot later than one
			 year after the date of the enactment of this Act, the Secretary shall submit to
			 the appropriate congressional committees a plan for optimizing staffing levels
			 for U.S. Customs and Border Protection personnel to carry out the mission of
			 the Department, including optimal levels of U.S. Customs and Border Protection
			 staffing required to conduct all border security functions.
				(b)Consideration of
			 prior staffing resourcesThe
			 staffing plan required under subsection (a) shall consider previous staffing
			 models prepared by the Department and assessments of threat and
			 vulnerabilities.
				112.Integrated
			 cross-border maritime operations between the United States and Canada
				(a)In
			 generalSubtitle C of title IV of the Homeland Security Act of
			 2002 (6 U.S.C. 201 et
			 seq.) is amended by adding at the end the following:
					
						432.Integrated
				cross-border maritime operations between the United States and Canada
							(a)AuthorizationThe
				Secretary is authorized to establish an Integrated Cross-Border Maritime
				Operations Program to coordinate maritime security operations between the
				United States and Canada (in this section referred to as the
				Program).
							(b)PurposeThe
				Secretary, acting through the Commandant of the Coast Guard, shall administer
				the Program in a manner that results in a cooperative approach between the
				United States and Canada to strengthen border security and detect, prevent,
				suppress, investigate, and respond to terrorism and violations of law related
				to border security.
							(c)TrainingThe
				Secretary, acting through the Commandant of the Coast Guard, in consultation
				with the Secretary of State, may—
								(1)establish, as an
				element of the Program, a training program to create designated maritime law
				enforcement officers;
								(2)conduct training
				jointly with Canada, including training—
									(A)on the detection
				and apprehension of suspected terrorists and individuals attempting to
				unlawfully cross or unlawfully use the international maritime border between
				the United States and Canada, to enhance border security;
									(B)on the
				integration, analysis, and dissemination of port security information between
				the United States and Canada;
									(C)on the respective
				policy, regulatory, and legal considerations related to the Program;
									(D)on the use of
				force and maritime security;
									(E)in operational
				procedures and protection of information and other sensitive information;
				and
									(F)on preparedness
				and response to maritime terrorist incidents.
									(d)CoordinationThe Secretary, acting through the
				Commandant of the Coast Guard, shall coordinate the Program with other similar
				border security and antiterrorism programs within the Department.
							(e)Memoranda of
				agreementThe Secretary may enter into any memorandum of
				agreement necessary to carry out the Program.
							(f)Authorization of
				appropriationsTo carry out this section there is authorized to
				be appropriated to the Secretary $2,000,000 for each of fiscal years 2013 and
				2014.
							.
				(b)Clerical
			 amendmentThe table of contents in section 1(b) of such Act is
			 amended by adding at the end of the items relating to such subtitle the
			 following new item:
					
						
							Sec. 432. Integrated cross-border maritime operations between
				the United States and
				Canada.
						
						.
				113.Training and
			 certification of training for port security
				(a)Use of port
			 security grant fundsSection
			 70107(b)(8) of title 46, United States Code, is amended to read
			 as follows:
					
						(8)The cost of
				training and certifying a law enforcement officer employed by a law enforcement
				agency under section 70132 of this
				title.
						.
				(b)Matching
			 requirementSection 70107(c)(2)(C) of such title is amended to
			 read as follows:
					
						(C)Training and
				certificationThere are no matching requirements for grants under
				subsection (a) to train and certify law enforcement personnel under section
				70132 of this
				title.
						.
				(c)Credentialing
			 standards, training, and certificationSection 70132 of such
			 title is amended as follows:
					(1)In the section
			 heading, by striking for
			 State and local support for the enforcement of security zones for the
			 transportation of especially hazardous cargo and
			 inserting of maritime law
			 enforcement personnel.
					(2)By amending
			 subsection (a) to read as follows:
						
							(a)StandardsThe
				Commandant of the Coast Guard shall establish standards for training,
				qualification, and certification of a law enforcement officer employed by a law
				enforcement agency, to conduct or execute, pursuant to a cooperative
				enforcement agreement, maritime security, maritime law enforcement, and
				maritime surge capacity
				activities.
							.
					(3)In subsection
			 (b)(1), by amending subparagraphs (A) and (B) to read as follows:
						
							(A)after notice and
				opportunity for public comment, may develop and publish training curricula for
				the standards established under subsection (a); and
							(B)may—
								(i)test and deliver
				training for which the curriculum is developed under subparagraph (A);
								(ii)enter into an
				agreement under which any Federal, State, local, tribal, or private sector
				entity may test and deliver such training; and
								(iii)accept the
				results of training conducted by any Federal, State, local, tribal, or private
				sector entity under such an
				agreement.
								.
					(4)By striking
			 subsection (b)(2) and inserting the following:
						
							(2)Any training developed under paragraph (1)
				after the date of enactment of the SMART Port Security Act shall be developed
				in consultation with the Federal Law Enforcement Training
				Center.
							.
					(5)In subsection
			 (b)(4)—
						(A)by inserting after
			 any moneys, the following: other than an allocation made
			 under the Dingell-Johnson Sport Fish Restoration Act (16 U.S.C. 777 et
			 seq.),; and
						(B)by striking
			 training of personnel to assist in the enforcement of security zones and
			 limited access areas and inserting training and certifying
			 personnel under this section.
						(6)By striking
			 subsection (c) and inserting the following:
						
							(c)Certification of
				personnelThe Commandant of the Coast Guard may issue a
				certificate to law enforcement officer employed by a law enforcement agency,
				who has successfully completed training that the Commandant has developed under
				this
				section.
							.
					(7)By adding at the
			 end the following:
						
							(d)Tactical
				training for law enforcement personnelThe Commandant of the
				Coast Guard may make such training developed under this section available to
				law enforcement officers employed by a law enforcement agency, on either a
				reimbursable or a non-reimbursable basis, if the Commandant determines
				that—
								(1)a member of the
				Coast Guard is unable or unavailable to undertake tactical training the
				authorization of which had been previously approved, and no other member of the
				Coast Guard is reasonably available to undertake such training;
								(2)the inability or
				unavailability of Coast Guard personnel to undertake such training creates
				training capacity within the training program; and
								(3)such training, if made available to such
				law enforcement officers, would contribute to achievement of the purposes of
				this
				section.
								.
					(d)Conforming
			 amendmentChapter 701 of such title is amended—
					(1)by striking the
			 heading for subchapter II and inserting the following:
						
							IIPort security
				training and certification
							;
				
						and(2)in the table of
			 sections at the beginning of the chapter—
						(A)by striking the
			 item relating to the heading for subchapter II and inserting the
			 following:
							
								
									Subchapter II—Port
				security training and certification
								
								;
				  
							and(B)by striking the
			 item relating to section 70132 and inserting the following:
							
								
									70132. Credentialing
				standards, training, and certification of maritime law enforcement
				personnel.
								
								.
						(e)Technical
			 correctionsChapter 701 of such title is amended—
					(1)by moving sections
			 70122, 70123, 70124, and 70125 so as to appear at the end of subchapter I of
			 such chapter;
					(2)in the table of
			 sections at the beginning of the chapter, in the item relating to section
			 70107A, by adding at the end a period; and
					(3)by striking the
			 heading for section 70124 and inserting the following:
						
							70124.Regulations
							.
					114.Northern border
			 unmanned aerial vehicle pilot project
				(a)Research and
			 developmentThe Secretary shall research and develop technologies
			 to allow routine operation of medium-sized unmanned aerial vehicles, including
			 autonomously piloted drones, within the national airspace for border and
			 maritime security missions without any degradation of existing levels of
			 security-related surveillance or of safety for all national airspace system
			 users.
				(b)Pilot
			 projectNo later than 180 days after the date of enactment of
			 this Act, the Secretary shall commence a pilot project in segregated airspace
			 along the northern border to conduct experiments and collect data in order to
			 accelerate the safe integration of medium-sized unmanned aircraft systems into
			 the national airspace system.
				115.Recognition of
			 port security assessments conducted by other entitiesSection 70108 of
			 title 46, United States Code, is amended by adding at the end the following new
			 subsection:
				
					(f)Recognition of
				assessment conducted by other entities
						(1)Certification
				and treatment of assessmentsFor the purposes of this section and
				section 70109, the Secretary may treat an assessment conducted by a foreign
				government or international organization as an assessment by the Secretary
				required by subsection (a), if the Secretary certifies that the assessment was
				conducted in accordance with subsection (b).
						(2)Authorization to
				enter into agreements or arrangementsThe Secretary may enter
				into an agreement or arrangement with a foreign government or international
				organization, under which—
							(A)such government or
				organization may, on behalf of the Secretary, conduct an assessment required
				under subsection (a), or share with the Secretary information pertaining to
				such assessments; and
							(B)the Secretary may,
				on behalf of such foreign government or organization, conduct an assessment
				described in subsection (a), or share with such foreign government or
				organization information pertaining to such assessments.
							(3)LimitationsNothing in this subsection—
							(A)requires the
				Secretary to recognize an assessment that a foreign government or an
				international organization conducts pursuant to this subsection; or
							(B)limits the
				discretion or ability of the Secretary to conduct an assessment under this
				section.
							(4)NotificationNot later than 30 days before entering into
				an agreement or arrangement with a foreign government under paragraph (2), the
				Secretary shall notify the appropriate congressional committees of the proposed
				terms of such agreement or
				arrangement.
						.
			116.Use of port
			 security grant funds for replacement of security equipment or
			 facilitiesSection
			 70107(b)(2) of title 46, United States Code, is amended by
			 inserting (including replacement) after
			 acquisition.
			IIMaritime supply
			 chain security
			201.Strategic plan
			 to enhance the security of the international supply chainSection 201 of the SAFE Port Act
			 (6 U.S.C.
			 941) is amended—
				(1)by amending
			 subsection (b) to read as follows:
					
						(b)RequirementsThe strategic plan required under
				subsection (a), and any updates to the strategic plan required under subsection
				(g), shall—
							(1)identify and
				address gaps and unnecessary redundancies or overlaps in the roles,
				responsibilities, or authorities of the agencies responsible for securing the
				supply chain, including—
								(A)any unnecessary
				redundancies or overlaps in Federal transportation security credentialing
				programs; and
								(B)any unnecessary
				redundancies or overlaps in Federal trusted shipper or trusted trader
				programs;
								(2)review ongoing
				efforts to align activities throughout the Federal Government to—
								(A)improve
				coordination among the agencies referred to in paragraph (1);
								(B)facilitate the
				efficient flow of legitimate commerce;
								(C)enhance the
				security of the international supply chain; or
								(D)address any gaps
				or overlaps described in paragraph (1);
								(3)identify further regulatory or
				organizational changes necessary to—
								(A)improve
				coordination among the agencies referred to in paragraph (1);
								(B)facilitate the
				efficient flow of legitimate commerce;
								(C)enhance the
				security of the international supply chain; or
								(D)address any gaps
				or overlaps described in paragraph (1);
								(4)provide measurable
				goals, including objectives, mechanisms, and a schedule, for furthering the
				security of commercial operations from point of origin to point of
				destination;
							(5)build on available
				resources and consider costs and benefits;
							(6)recommend
				additional incentives for voluntary measures taken by private sector entities
				to enhance supply chain security, including additional incentives for such
				entities participating in the Customs-Trade Partnership Against Terrorism in
				accordance with sections 214, 215, and 216;
							(7)consider the
				impact of supply chain security requirements on small- and medium- sized
				companies;
							(8)identify a
				framework for prudent and measured response in the event of a transportation
				security incident involving the international supply chain;
							(9)provide updated
				protocols for the expeditious resumption of the flow of trade in accordance
				with section 202;
							(10)review and
				address implementation of lessons learned from recent exercises conducted under
				sections 114 and 115, and other international supply chain security, response,
				or recovery exercises that the Department participates in, as
				appropriate;
							(11)consider the
				linkages between supply chain security and security programs within other
				systems of movement, including travel security and terrorism finance
				programs;
							(12)be informed by
				technologies undergoing research, development, testing, and evaluation by the
				Department; and
							(13)expand upon and
				relate to existing strategies and plans for securing supply chains, including
				the National Response Plan, the National Maritime Transportation Security Plan,
				the National Strategy for Maritime Security, and the eight supporting plans of
				such National Strategy for Maritime Security, as required by Homeland Security
				Presidential Directive
				13.
							;
				(2)in subsection
			 (g)—
					(A)in the heading for
			 paragraph (2), by striking Final and inserting Updated; and
					(B)by adding at the
			 end the following new paragraphs:
						
							(3)Final
				reportNot later than two
				years after the date on which the update of the strategic plan is submitted
				under paragraph (2), the Secretary shall submit to the appropriate
				congressional committees a report that contains a further update of the
				strategic plan.
							(4)Implementation
				planNot later than one year
				after the date on which the final update of the strategic plan is submitted
				under paragraph (3), the Secretary shall submit to the appropriate
				congressional committees an implementation plan for carrying out the strategic
				plan.
							;
				and
					(3)by adding at the
			 end the following new subsection:
					
						(h)Threat
				assessmentIn developing the
				reports and implementation plan required under subsection (g), the Secretary
				shall take into account an assessment of the current threats to the global
				supply
				chain.
						.
				202.Customs-Trade
			 Partnership Against Terrorism
				(a)Unannounced
			 inspectionsSection 217(a) of the SAFE Port Act (6 U.S.C. 967(a)) is
			 amended—
					(1)by striking
			 If at any time and inserting the following:
						
							(1)Failure to meet
				requirementsIf at any
				time
							;
				and
					(2)by inserting after
			 paragraph (1), as redesignated, the following new paragraph:
						
							(2)Unannounced
				inspectionsThe Secretary, acting through the Commissioner, may
				conduct an unannounced inspection of a C-TPAT participant’s security measures
				and supply chain security practices if the Commissioner determines, based on
				previously identified deficiencies in security measures and supply chain
				security practices of the C-TPAT participant, that there is a likelihood that
				such an inspection would assist in confirming the security measures in place
				and further the validation
				process.
							.
					(b)Private sector
			 information sharing on security and terrorism threatsSubsection (d) of section 216 of the SAFE
			 Port Act (6 U.S.C.
			 966) is amended to read as follows:
					
						(d)Private sector
				information sharing on security and terrorism threats
							(1)In
				generalThe Secretary shall promote information sharing, as
				appropriate, between and among the Department and C-TPAT participants and other
				private entities regarding—
								(A)potential
				vulnerabilities, attacks, and exploitations of the international supply chain;
				and
								(B)means and methods
				of preventing, responding to, and mitigating consequences from the
				vulnerabilities, attacks, and exploitations described in subparagraph
				(A).
								(2)ContentsThe
				information sharing required under paragraph (1) may include—
								(A)the creation of
				classified and unclassified means of accessing information that may be used by
				appropriately cleared personnel and that will provide, as appropriate, ongoing
				situational awareness of the security of the international supply chain;
				and
								(B)the creation of
				guidelines to establish a mechanism by which owners and operators of
				international supply chain infrastructure may report actual or potential
				security
				breaches.
								.
				203.Recognition of
			 other countries’ trusted shipper programsSection 218 of the SAFE Port Act
			 (6 U.S.C.
			 968) is amended by adding at the end the following new
			 subsection:
				
					(j)Recognition of
				other countries’ trusted shipper programsNot later than 30 days before signing an
				arrangement between the United States and a foreign government providing for
				mutual recognition of supply chain security practices which might result in the
				utilization of benefits described in section 214, 215, or 216, the Secretary
				shall—
						(1)notify the appropriate congressional
				committees of the proposed terms of such arrangement; and
						(2)determine, in consultation with the
				Commissioner, that the foreign government’s supply chain security program
				provides comparable security as that provided by
				C-TPAT.
						.
			204.Pilot program
			 for inclusion of non-asset based third party logistics providers in the
			 Customs-Trade Partnership Against Terrorism
				(a)In
			 generalNot later than 180
			 days after the date of the enactment of this Act, the Secretary shall develop a
			 pilot program to determine whether allowing non-asset based third party
			 logistics providers that arrange international transportation of freight to
			 participate in the Customs-Trade Partnership Against Terrorism program, as
			 described in section 211 of the SAFE Port Act (6 U.S.C. 961), would enhance port
			 security, combat terrorism, prevent supply chain security breaches, or meet the
			 goals of the Customs-Trade Partnership Against Terrorism established pursuant
			 to section 211 of the SAFE Port Act (6 U.S.C. 961).
				(b)Requirements
					(1)Voluntary
			 participationParticipation
			 by non-asset based third party logistics providers that arrange international
			 transportation of freight taking part in the pilot program shall be
			 voluntary.
					(2)Minimum
			 numberThe Secretary shall
			 ensure that not fewer than five non-asset based third party logistics providers
			 that arrange international transportation of freight take part in the pilot
			 program.
					(3)DurationThe pilot program shall be conducted for a
			 minimum duration of one year.
					(c)ReportNot later than 180 days after the
			 conclusion of the pilot program, the Secretary shall submit to the appropriate
			 congressional committees a report on the findings and any recommendations of
			 the pilot program concerning the participation in the Customs-Trade Partnership
			 Against Terrorism of non-asset based third party logistics providers that
			 arrange international transportation of freight to combat terrorism and prevent
			 supply chain security breaches.
				205.Transportation
			 Worker Identification Credential process reform
				(a)Sense of
			 CongressTo avoid further
			 imposing unnecessary and costly regulatory burdens on United States workers and
			 businesses, it is the sense of Congress that it is urgent that the
			 Transportation Worker Identification Credential (in this section referred to as
			 the TWIC) application process be reformed by not later than the
			 end of 2012, when hundreds of thousands of current TWIC holders will begin to
			 face the requirement to renew their TWICs.
				(b)TWIC application
			 reformNot later than 270 days after the date of the enactment of
			 this Act, the Secretary shall reform the process for the enrollment,
			 activation, issuance, and renewal of a TWIC to require, in total, not more than
			 one in-person visit to a designated enrollment center except in cases in which
			 there are extenuating circumstances, as determined by the Secretary, requiring
			 more than one such in-person visit.
				206.Expiration of
			 certain transportation worker identification credentials
				(a)In
			 generalA valid Transportation Worker Identification Credential
			 required under part 101.514 of title 33, Code of Federal Regulations, that was
			 issued before the date of enactment of this Act shall not expire before the
			 earlier of—
					(1)the deadline for
			 full implementation of a final rule issued by the Secretary for electronic
			 readers designed to work with Transportation Worker Identification Credentials
			 as an access control and security measure issued pursuant to the advanced
			 notice of proposed rulemaking published March 27, 2009 (74 Fed. Reg. 58), as
			 established by the final rule; or
					(2)June 30,
			 2014.
					(b)Revocation
			 authority not affectedThis section shall not be construed to
			 affect the authority of the Secretary to revoke a Transportation Worker
			 Identification Credential—
					(1)based on
			 information that the holder is not qualified to hold such credential; or
					(2)if the credential
			 is lost, damaged, or stolen.
					207.Securing the
			 Transportation Worker Identification Credential against use by unauthorized
			 aliens
				(a)Process
					(1)In
			 generalNot later than 180
			 days after the date of enactment of this Act, the Secretary shall establish a
			 process to ensure, to the maximum extent practicable, that an individual who is
			 not lawfully present in the United States cannot obtain or continue to use a
			 Transportation Worker Identification Credential (in this section referred to as
			 the TWIC).
					(2)ComponentsIn
			 establishing the process under subsection (a), the Secretary shall—
						(A)publish a list of
			 documents that will identify non-United States citizen TWIC applicants and
			 verify their immigration statuses by requiring each such applicants to produce
			 a document or documents that demonstrate—
							(i)identity;
			 and
							(ii)proof of lawful
			 presence in the United States; and
							(B)establish training
			 requirements to ensure that trusted agents at TWIC enrollment centers receive
			 training to identify fraudulent documents.
						(b)Expiration of
			 TWICsA TWIC expires on the date of its expiration, or in the
			 date on which the individual to whom such a TWIC is issued is no longer
			 lawfully present in the United States, whichever is earlier.
				208.Report on Federal
			 transportation security credentialing programsNot later than 180 days after the date of
			 the enactment of this Act, the Secretary shall submit to the appropriate
			 congressional committees a report that identifies unnecessary redundancies or
			 overlaps in Federal transportation security credentialing programs, including
			 recommendations to reduce or eliminate such redundancies or overlaps.
			
	
		
			Passed the House of
			 Representatives June 28, 2012.
			Karen L. Haas,
			Clerk
		
	
